Case 1:21-cv-02314-NGG-SJB Document 40 Filed 06/07/21 Page 1 of 2 PageID #: 1495




                                               June 7, 2021


 By ECF

 Honorable Nicholas G. Garaufis
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:     Percy, et al. v. Oriska General Contracting, et al., 21-cv-02314, et al.

 Dear Judge Garaufis:

         I have been consulted by James Kernan, Esq., counsel for the Class Representatives, in
 connection with Your Honor’s May 27, 2021 Order to Show Cause in the above-captioned
 matters. In advance of filing my notice of appearance on his behalf in this matter, given the
 serious issues raised in the Order to Show Cause, I respectfully request an extension of time to
 make an appropriate responsive submission to July 30, 2021. Should the Court grant my
 extension request, I will promptly file a notice of appearance in this matter.

         There are several reasons for my request for an extension of time to submit a response.
 My firm’s practice focuses on attorney ethics and professional responsibility matters. I and my
 staff are currently shouldering an extraordinary heavy load of unexpected grievances including a
 large sanction matter in the United States District Court for the Southern District of New York,
 as well as multiple submissions due to the Appellate Divisions. In addition, I and my staff are
 continuing to submit on a rolling basis multiple answers to the Grievance Committees in
 connection ethical grievances. Separately, as the Court is aware, the Court’s Order raises
 complicated legal and factual issues which must carefully be addressed.

        No prior similar relief has been requested by the parties.
Case 1:21-cv-02314-NGG-SJB Document 40 Filed 06/07/21 Page 2 of 2 PageID #: 1496



 Honorable Nicholas G. Garaufis
 June 7, 2021
 Page 2

                                     Respectfully submitted,




                                     /s/Michael S. Ross
                                     Michael S. Ross


 cc:   All Counsel
       (By ECF)
